Filed 3/26/13 Jennifer G. v. Super Ct. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



JENNIFER G.,                                                     D063314

         Petitioner,                                             (San Diego County
                                                                 Super. Ct. No. EJ3459C)
         v.

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

         Respondent;


SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,

         Real Party in Interest.


         PROCEEDINGS in mandate after referral to a Welfare and Institutions Code

section 366.261 hearing. Gary M. Bubis, Judge. Petition denied; request for stay denied.



         Jennifer G. seeks writ review of a juvenile court order terminating reunification

services in the dependency case of her daughter, Charlotte G., and setting a section

1        Further statutory references are to the Welfare and Institutions Code.
366.26 hearing. Jennifer contends the evidence is insufficient to support the finding she

received reasonable reunification services. We deny the petition.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Jennifer separated from Charlotte's presumed father, Jon G., in August 2010,

before Charlotte's birth in January 2011. The divorce was final before the

commencement of this case. Jennifer and Jon are the parents of twin boys, born in

October 2001, who are not subjects of this appeal. We refer to Charlotte and the twins

collectively as the children.

       In September 2011, the San Diego County Health and Human Services Agency

(the Agency) filed a dependency petition for eight-month-old Charlotte. The petition

alleged Jennifer hit one of the nine-year-old twins on the face, causing a hand-shaped

bruise, and also hit him on the neck. A medical expert believed Jennifer acted

intentionally. Jennifer initially denied hitting the twin, but later admitted she scratched

his face because he was "choking" or "smothering" Charlotte.

       Charlotte was detained in a foster home.2 At the detention hearing, the court

ordered the Agency to provide services including crisis intervention, case management,

counseling and transportation services. The court advised Jennifer that her reunification

services might be limited to "no more than six months" because Charlotte was younger

than three years old (§ 361.5, subd. (a)(3)). In November 2011, the court entered a true

finding on the petition; ordered Charlotte removed from Jennifer's custody and placed in


2     The twins were detained in a separate foster home and lived apart from Charlotte
throughout this case.
                                              2
foster care; and ordered reunification services. The court again advised Jennifer that she

would "have no more than six months" to reunify with Charlotte (Id., subd. (a)(3)).

Jennifer's reunification plan included individual therapy, a parenting class designed for

perpetrators of physical abuse, the Incredible Families program and parenting education

classes.

       Jennifer made limited progress in therapy and parenting education, causing the

Agency to question whether she "had the cognitive ability to . . . understand . . . the

concepts that were being presented." The Agency consulted with Jennifer's therapist and,

in January 2012, the therapist recommended a psychological evaluation. The evaluation,

which took place in April, revealed that Jennifer suffered from a learning disorder and

possibly a phonological disorder. Her intellectual functioning was in the borderline

range, and her academic performance was in the first to eighth grade range. The

evaluator determined Jennifer needed "extensive interventions" to assist with chores

"such as managing finances, filling out paperwork correctly, and juggling multiple tasks."

The evaluator concluded that "treatment should be modified to be more concrete,

psychoeducational goals should be clearly stated in simple terms, and a focus should be

on connecting [Jennifer] to various community resources in order for her to gain the extra

support she will need." The evaluator stated that "it will take [Jennifer] longer than most

to achieve treatment goals," and noted "it is not unusual for someone with the functioning

level of [Jennifer] to take [two]-[three] times as long as other adults." In addition to

therapy, Jennifer needed parenting classes, although she had already completed the

Incredible Families program with perfect attendance.

                                              3
       After receiving the psychological evaluation, the Agency asked the Regional

Center to interview Jennifer. Jennifer said she would follow through with the interview,

declined the Agency's offer of assistance and said a friend was helping her. Jennifer did

not follow through, and the social worker began the Regional Center application process

for her.

       In late April 2012, Jennifer informed the Agency she was moving to Fresno. On

May 1, Jennifer stopped attending therapy. By the time of the six-month review hearing

on May 2, she had decided not to move to Fresno. At the hearing, the court found

Jennifer had been provided reasonable services and continued her services. On May 29,

Jennifer resumed therapy. By July 16, she had completed three Incredible Families

"booster" sessions. The Agency recommended Jennifer receive home visits from a

parenting educator, but the friend with whom Jennifer was living would not allow it.

       On July 25, the twins began a 60-day trial visit with Jon. That day, Jennifer and

Jon announced "they wished to co-parent the children." Although Jon had previously

showed little interest in Charlotte, he now assumed "a parental leadership role" and gave

Jennifer parenting advice. Jennifer responded positively to the advice. Her therapist

believed Jennifer would be unsuccessful in "living independently and solely trying to

manage a household, working, and caring for her children."

       The Agency arranged for in-home services for Jon through New Alternatives, with

the idea that the services would also benefit Jennifer, although she was not living in the

home. Therapeutic Behavioral Services from New Alternatives included family therapy,

behavioral coaching and parenting education. After the in-home services began, New

                                             4
Alternatives notified the Agency that Jennifer was consistently present for sessions and

Jon was not. Jennifer made little progress. She had a limited ability to contain the twins'

behavior, which included throwing things and verbally threatening Charlotte.

       By October 19, 2012, Jennifer had not met with Regional Center personnel to

determine her eligibility for Regional Center services. Jennifer and Jon told the social

worker they did not need the Agency's services and viewed the Agency's involvement as

intrusive and inappropriate. On October 22, Jennifer's therapist recommended in-home

services in lieu of therapy. On October 30, the Agency recommended Jennifer's

reunification services be extended for six months, to the 18-month date, and that she be

permitted to move into Jon's home.

       In late November 2012, the social worker asked Jennifer about the status of her

Regional Center application. Jennifer said she was unaware of the status and a New

Alternatives behavioral coach was assisting her with the application. On December 3, the

social worker contacted the Regional Center and learned Jennifer had not been assigned

an intake social worker. On December 4, the Agency determined that Charlotte could not

be safely returned to Jennifer's care and recommended that Jennifer's reunification

services be terminated.

       On December 6, 2012, a New Alternatives representative informed the Agency

that New Alternatives was terminating in-home services because the goal of obviating a

higher level of care for one of the twins had been achieved. The representative said that

when a behavioral coach asked Jennifer how things were going in the home, Jennifer said

"fine," although one of the twins had been suspended from school for hitting the other

                                             5
twin. New Alternatives had offered Jennifer and Jon further services, but they had

declined. On December 10, the Regional Center informed the Agency that Jennifer did

not qualify for Regional Center services.

       The 12-month review hearing took place on January 15, 2013. Social worker

Kimberly Lawhead, who had been assigned to the case on January 1, testified that she

visited Jennifer's home on January 4. The twins were there and were yelling, swearing

and ignoring Jennifer's request that they stop swearing. Jennifer said Jon planned to

move. Jon confirmed this, and said he was not sure if the boys would move with him.

Jennifer had completed her services and said she did not need further services. Lawhead

knew of no additional services that would help Jennifer address the protective issues and

make it safe for Charlotte to be returned to her care in the next six months.

       Jennifer testified that if Charlotte were returned to her care, they would live with

Jon and the twins. She believed it would be safe for Charlotte to live in the same home as

the twins, but was willing to live apart from the twins if the Agency believed the twins

presented a danger.

       The court found Jennifer had participated in services and made some progress. In

finding that reasonable services had been provided, the court stated "all reasonable

alternatives were explored" with regard to Jennifer's "information processing." The court

concluded that returning two-year-old Charlotte to Jennifer's custody would create a

substantial risk of detriment to Charlotte's physical and emotional well-being and there

was not a substantial probability she would be returned by the 18-month date. The court



                                             6
continued Charlotte's foster care placement, terminated Jennifer's services, and set a

section 366.26 hearing.

       Jennifer petitioned for review of the court's orders. (§ 366.26, subd. (l); Cal. Rules

of Court, rule 8.452.) This court issued an order to show cause, the Agency responded,

and the parties waived oral argument.

                                        DISCUSSION

       Jennifer contends the evidence is insufficient to support the finding she received

reasonable reunification services. She argues that aside from the Regional Center

referral, the Agency made no attempt to help her with her developmental disabilities,

developmental delays and special needs.3 Jennifer complains the Agency did not refer

her to an anger management program or related resource, did not provide unsupervised

visitation and did not include Charlotte in the in-home services provided for the twins.

       "Reunification services should be tailored to the particular needs of the family.

[Citation.] The juvenile court and child welfare agency must accommodate the special

needs of disabled . . . parents." (Tracy J. v. Superior Court (2012) 202 Cal.App.4th 1415,

1425-1426.) " 'The standard is not whether the services provided were the best that might

be provided in an ideal world, but whether the services were reasonable under the


3       Jennifer did not appeal the reunification plan ordered at the dispositional hearing
or the reasonable services finding made at the six-month review hearing. She may not
now challenge those matters. (Steve J. v. Superior Court (1995) 35 Cal.App.4th 798,
811.) We limit our review to the period following the six-month review hearing and do
not address Jennifer's complaint that the Agency "set [her] up for failure" by sending her
a written questionnaire before that hearing. We do note, however, that Jennifer received
services for more than a year during the pendency of this case, and was also offered
services in connection with an earlier child abuse referral.
                                             7
circumstances.' " (Katie V. v. Superior Court (2005) 130 Cal.App.4th 586, 598-599,

quoting In re Misako R. (1991) 2 Cal.App.4th 538, 547.) "The 'adequacy of reunification

plans and the reasonableness of the [Agency's] efforts are judged according to the

circumstances of each case.' [Citation.] To support a finding reasonable services were

offered or provided, 'the record should show that the supervising agency identified the

problems leading to the loss of custody, offered services designed to remedy those

problems, maintained reasonable contact with the parents during the course of the service

plan, and made reasonable efforts to assist the parents in areas where compliance proved

difficult . . . .' " (Tracy J., at p. 1426.) In determining "whether substantial evidence

supports the trial court's [reasonable services] finding, [we review] the evidence in a light

most favorable to the prevailing party[,] and [indulge] in all legitimate and reasonable

inferences to uphold the court's ruling." (Katie V., at p. 598.)

       Jennifer received services including individual therapy, a psychological

evaluation, more than one parenting program and parenting instruction during supervised

visitation. She also participated in services provided to Jon and the twins, including

family therapy and behavioral coaching. She refused further services. Jennifer was

ineligible for Regional Center services, and social worker Lawhead knew of no additional

services that would help Jennifer. Considering the danger the twins posed to Charlotte,

and Jennifer's inability to control their behavior, it was reasonable not to include

Charlotte in the New Alternatives program with the twins. Furthermore, during

supervised visits, Jennifer needed prompting to ensure Charlotte's safety. Before the six-

month review hearing, the Agency intended to refer Jennifer to an anger management

                                              8
class, but when her cognitive deficits were recognized, the Agency concluded that class

would not benefit her. Substantial evidence supports the court's finding Jennifer received

reasonable services.4

                                     DISPOSITION

      The petition is denied. The request for stay is denied.



                                                                         MCDONALD, J.

WE CONCUR:



NARES, Acting P. J.



MCINTYRE, J.




4      Jennifer also requests we conduct "an independent review of the record." The
authority on which she relies is inapposite. (In re George T. (2004) 33 Cal.4th 620, 634.)
Jennifer additionally contends the 12-month review order caused harm by separating
Charlotte from the twins. Jennifer did not raise this issue in the juvenile court and we
need not consider it now.
                                            9